Morrill, C. J.
—The petition was filed November 7, 1865; citation issued November 15, 1865; citation served November 16, 1865; defendant’s answer filed November 30,1865; Judgment, May 15,1867. The amount claimed was $1,800; the judgment was $475. Such is an abstract of the case, as it appears from the record.
Appellant assigns as error, that the judgment is erroneous, because it is-an agreed judgment, and the justness of the debt is not sworn to.
It is supposed that appellant relies upon the statute, (Paschal’s Dig., Art. 1477,) which provides that any person, for a bona fide debt, may, without process, appear in person or by attorney and confess judgment for such debt; but in such cases a petition shall always be filed, and the justness *604of the debt sworn to by the person in whose favor the judgment is confessed, and, when confessed by attorney, the warrant of attorney shall be filed.
It is obvious that the object of this statute was to prevent a party against whom a suit might be pending, or for any other cause, from fraudulently using the courts to conceal his property.
The statute has no reference to cases where the parly is regularly cited, but only to such cases as have a voluntary appearance without process. In this case the petition was filed and process had eighteen months before the judgment.
We see no cause for the writ of error, but, as it is possible the plaintiff considered the judgment erroneous, it is simply affirmed without damages.
Judgment aeeirmed.